Citation Nr: 1142598	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Carl B. Bedell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to January 2003. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland, that denied the benefit sought on appeal.

The Veteran appeared at a hearing at the Board in Washington, DC, in July 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  At and after the hearing the Veteran submitted additional evidence for which she waived initial RO review and consideration.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

VA outpatient records note various diagnoses of PTSD, depression, and mood disorder.  Two diagnoses of record were entered by a VA licensed social worker and a nurse practitioner respectively.  The Veteran asserts two in-service stressors for her PTSD: 1) she was raped in May 1989 by a fellow soldier, and she did not report it or tell anyone for several years; and, 2) approximately in September 2004, a female noncommissioned officer, whom the Veteran had mentored, accused the Veteran of sexually assaulting her while she was a guest at the Veteran's off-post residence.  The accusation was unsubstantiated, but the Veteran asserts it caused or aggravated depression which continues to date.  The Board notes the Veteran's September 2002 Report Of Medical History for her physical examination for retirement reflects that she indicated a history of depression or excessive worry due to her father's death and the stress of responding to work issues.

The August 2008 rating decision reflects that the RO issued the decision on the basis of the service treatment records and the Veteran's VA outpatient records.  The Veteran's attorney asserted at the hearing that not affording the Veteran a VA PTSD examination was a violation of the duty to assist.  

A copy of the official Report of Investigation of the noncommissioned officer's allegation is in the claims file. The Veteran is a nurse, and she served in that capacity during her active service.  The Veteran has submitted several lay statements from family members and friends, some of whom were fellow Army nurses.  They note having observed the Veteran exhibit signs of depression during and after her active service secondary to the sexual assault allegation and the related investigation.  Two of the Veteran's sisters' statements relate how the Veteran told them she was raped during her active service.  The Board notes that the statements from Veteran's Army-nurse friends must be viewed as evidence from laypersons with medical training.  See 38 C.F.R. § 3.159(a)(1).  Hence, the evidence of record is sufficient to trigger the necessity for a VA examination, especially as concerns the diagnoses of record of depression.  See 38 C.F.R. § 3.159(c)(4); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the Board notes the May 2008 RO letter was not fully compliant with the notice requirements of the VCAA.  See 38 C.F.R. § 3.159(b).  This oversight can be cleared while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue the Veteran a corrective letter that complies with all notice and assistance requirements of the VCAA for a claim for entitlement to service connection for an acquired psychiatric disability, including PTSD due to MST.

2.  Obtain the Veteran's treatment records from the Baltimore VA facility that are dated from July 2011 to present and associate them with the claims folder.  
3.  After completing the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

If other psychiatric pathology, to include depression, is present, the examiner is asked to opine whether it is at least as likely as not (at least a 50-percent probability) that it is causally linked to the in-service accusation that the Veteran sexually assaulted a subordinate and the stress of the investigation, or to some other event.  If an opinion cannot be rendered, an explanation and full rationale should be provided.

4.  After all of the above is complete, the RO will review the Veteran's claim on a de novo basis in light of the additional evidence obtained.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


